PER CURIAM.
This is an original habeas corpus proceeding. Lynwood Lesikar was held in contempt of court for violating a purported extension of a temporary restraining order (TRO). The adjudication was for constructive contempt for alleged acts committed on or around land subject to an oil and gas lease. The contempt judgment recites that Lesikar had notice of an oral extension order. The evidence is conclusive that Lesikar had no notice of the only written extension order, which was signed in the wrong cause number, until after the alleged acts of contempt.
Extensions of temporary restraining orders, absent some special statutory authority not applicable here, must meet the limitations of Tex.R.Civ.P. 680, including in particular written orders and written extensions. An oral extension of a TRO is ineffective, and the contemnor must have notice of the actual written extension before he can be charged with contempt. Ex parte Conway, 419 S.W.2d 827, 828 (Tex.1967).
Without hearing argument, a majority of the court grants Lesikar’s petition for writ of habeas corpus and orders him discharged because his confinement for constructive contempt is contrary to Ex parte Conway. Tex. R.App.P. 122.